EXHIBIT 10.20

CLARIENT, INC.
COMPENSATION SUMMARY—NON-EMPLOYEE DIRECTORS

Directors of Clarient Inc. who are not employed by Clarient, Inc., a wholly
owned subsidiary, or Safeguard Scientifics, Inc. (“Non-employee Directors”) are
compensated for their service as a director as shown in the table below:

Compensation Item

 

 

 

Amount

 

Annual Board Retainer

 

$

15,000

 

Additional Annual Chair Retainers:

 

 

 

Audit Committee Chair

 

5,000

 

Compensation Committee Chair

 

5,000

 

Nominating & Corporate Governance Committee Chair

 

5,000

 

Meeting Attendance Fees:

 

 

 

Board and Committee—in person

 

1,000

 

Board and Committee—via telephone

 

500

 

 

We also reimburse Non-employee Directors for expenses they incur to attend Board
and Committee meetings.

Each Non-employee Director receives an initial option grant to purchase 30,000
shares of Clarient, Inc., common stock upon initial election to the Board. Each
Non-employee Director also generally receives an annual service option grant to
purchase 10,000 shares, and any Non-employee Director serving as a Committee
chairperson also generally receives an additional annual service grant to
purchase 5,000 shares. Directors’ options have a seven-year term. Initial option
grants vest 20% on the grant date, with the remaining 80% vesting in 12 equal
increments on the same day of each third month thereafter. Annual service option
grants vest 25% each three months following the grant date. The exercise price
is equal to the fair market value of a share of our common stock on the grant
date.


--------------------------------------------------------------------------------